UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7506



ALDRICH HUNTER,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SERVICES,

                                               Defendant - Appellee,

          and


RALPH V. LOGAN, Warden,

                                                           Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-1419-AW)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aldrich Hunter, Appellant Pro Se. Philip Melton Andrews, Michael
Evan Blumenfeld, KRAMON & GRAHAM, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Aldrich Hunter appeals the district court's orders denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and de-

nying his motion for reconsideration.   We have reviewed the record

and the district court's opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Hunter v. Correctional Medical Servs., No. CA-99-1419-AW (D. Md.

Aug. 26, 1999; Sept. 28, 1999).*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




     *
       Although the district court's order denying Hunter's motion
for reconsideration is marked as "filed" on Sept. 27, 1999, the
district court's records show that it was entered on the docket
sheet on Sept. 28, 1999. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the judgment
or order was entered on the docket sheet that we take as the
effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2